ORDER

PER CURIAM.
Pamela Harris appeals the decision of the Labor and Industrial Relations Commission dismissing her application for review as untimely. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with- a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The decision of the Commission is affirmed in accordance with Rule 84.16(b).